


Exhibit 10.10

 

FOURTH AMENDMENT

 

This FOURTH AMENDMENT, dated as of January 13, 2010 (this “Agreement”), to the
Debtor-in-Possession Credit Agreement, dated as of October 27, 2009 (as amended
prior to the date hereof, the “Credit Agreement”), by and among FAIRPOINT
COMMUNICATIONS, INC., a Delaware corporation and a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code (as hereinafter
defined) (“FairPoint”), FAIRPOINT LOGISTICS, INC., a South Dakota corporation
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(“Logistics”; Logistics, together with FairPoint, each a “Borrower” and,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders amend a provision of the Credit Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.       AMENDMENT.  SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET
FORTH HEREIN, (I) SECTION 8.11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “JANUARY 14, 2010” AND SUBSTITUTING “FEBRUARY 5, 2010”
THEREFOR AND (II) SECTION 8.22(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “JANUARY 15, 2010” AND SUBSTITUTING “FEBRUARY 1, 2010”
THEREFOR.


 


SECTION 2.       CONDITIONS PRECEDENT.


 


THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE”) UPON
RECEIPT BY THE ADMINISTRATIVE AGENT OF EXECUTED COUNTERPARTS OF THIS AGREEMENT
DULY EXECUTED BY THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS.


 


SECTION 3.       REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AGREEMENT, THE CREDIT PARTIES, JOINTLY AND SEVERALLY, REAFFIRM AND RESTATE THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT AND IN THE
OTHER CREDIT DOCUMENTS (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE) AND ALL SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT ON
THE DATE HEREOF WITH THE SAME FORCE AND EFFECT AS IF MADE ON SUCH DATE.  EACH OF
THE CREDIT PARTIES REPRESENTS AND WARRANTS (WHICH REPRESENTATIONS AND WARRANTIES
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF) TO THE ADMINISTRATIVE AGENT AND
THE LENDERS THAT:


 


(A)           IT HAS THE COMPANY POWER AND AUTHORITY TO EXECUTE, DELIVER AND
CARRY OUT THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND

 

--------------------------------------------------------------------------------


 


HAS TAKEN OR CAUSED TO BE TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY;


 


(B)          NO CONSENT OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY OF ITS
EQUITY HOLDERS OR CREDITORS), AND NO ACTION OF, OR FILING WITH, ANY GOVERNMENTAL
OR PUBLIC BODY OR AUTHORITY IS REQUIRED TO AUTHORIZE, OR IS OTHERWISE REQUIRED
IN CONNECTION WITH, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT;


 


(C)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED ON ITS BEHALF
BY A DULY AUTHORIZED OFFICER, AND CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND THE EXERCISE OF JUDICIAL
DISCRETION IN ACCORDANCE WITH GENERAL PRINCIPLES OF EQUITY;


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND


 


(E)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT WILL NOT
VIOLATE ANY LAW, STATUTE OR REGULATION, OR ANY ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL INSTRUMENTALITY, OR CONFLICT WITH, OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT UNDER, ANY CONTRACTUAL OBLIGATION OF ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES.


 


SECTION 4.       AFFIRMATION OF GUARANTORS.  EACH GUARANTOR HEREBY APPROVES AND
CONSENTS TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND AGREES AND AFFIRMS THAT ITS GUARANTEE OF THE OBLIGATIONS CONTINUES TO BE IN
FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS AND
SHALL APPLY TO (I) THE CREDIT AGREEMENT AND (II) ALL OF THE OTHER CREDIT
DOCUMENTS, AS SUCH ARE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME IN ACCORDANCE WITH THEIR TERMS.


 


SECTION 5.       RATIFICATION.


 

(a)           Except as herein agreed, the Credit Agreement and the other Credit
Documents remain in full force and effect and are hereby ratified and affirmed
by the Credit Parties.  Each of the Credit Parties hereby (i) confirms and
agrees that the Borrowers are truly and justly indebted to the Administrative
Agent and the Lenders in the aggregate amount of the Obligations without
defense, counterclaim or offset of any kind whatsoever, and (ii) reaffirms and
admits the validity and enforceability of the Credit Agreement and the other
Credit Documents.

 

(b)           This Agreement shall be limited precisely as written and, except
as expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement, any of the instruments or agreements referred to therein or
any of the transactions contemplated thereby.

 


SECTION 6.       WAIVERS; AMENDMENTS.  NEITHER THIS AGREEMENT, NOR ANY PROVISION
HEREOF, MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS.


 


SECTION 7.       REFERENCES.  ALL REFERENCES TO THE “CREDIT AGREEMENT”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT IN THE CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AND THE OTHER DOCUMENTS AND INSTRUMENTS DELIVERED PURSUANT
TO OR IN CONNECTION THEREWITH SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS MODIFIED HEREBY AND AS EACH MAY IN THE FUTURE BE AMENDED, RESTATED,
SUPPLEMENTED OR MODIFIED FROM TIME TO TIME.


 


SECTION 8.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES
HERETO INDIVIDUALLY OR IN COMBINATION, IN ONE OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE BY
TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART.


 


SECTION 9.       SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 10.     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, SUCH PROVISION
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY
OR ENFORCEABILITY WITHOUT IN ANY MANNER AFFECTING THE VALIDITY OR ENFORCEABILITY
OF SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT IN ANY JURISDICTION.


 


SECTION 11.     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.


 


SECTION 12.     MISCELLANEOUS.


 


(A)   THE PARTIES HERETO SHALL, AT ANY TIME FROM TIME TO TIME FOLLOWING THE
EXECUTION OF THIS AGREEMENT, EXECUTE AND DELIVER ALL SUCH FURTHER INSTRUMENTS
AND TAKE ALL SUCH FURTHER ACTION AS MAY BE REASONABLY NECESSARY OR APPROPRIATE
IN ORDER TO CARRY OUT THE PROVISIONS OF THIS AGREEMENT.


 


(B)   THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONSTITUTES A
CREDIT DOCUMENT AND THAT THE FAILURE OF ANY OF THE CREDIT PARTIES TO COMPLY WITH
THE PROVISIONS OF THIS AGREEMENT SHALL CONSTITUTE AN EVENT OF DEFAULT.

 

3

--------------------------------------------------------------------------------


 


SECTION 13.     HEADINGS.  SECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO
BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.

 

[The remainder of this page left blank intentionally]

 

4

--------------------------------------------------------------------------------


 

[Signature Pages Omitted]

 

--------------------------------------------------------------------------------
